Citation Nr: 0516098	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1969 in the United States Army.  Service connection 
for malaria was granted in June 1970.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2002 rating decision of the Lincoln, Nebraska Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claim for entitlement to an increased 
(compensable) disability rating for his service-connected 
malaria.  

In a July 2002 rating decision, the RO denied the veteran's 
claim of entitlement to a compensable evaluation for his 
service-connected malaria.  He thereafter indicated 
disagreement with that decision and, after being issued a 
statement of the case in August 2002, perfected his appeal 
with the submission of a substantive appeal (VA Form 9) in 
October 2002.

The Board remanded this claim in October 2003 to obtain 
medical records and a VA examination.


FINDING OF FACT

The veteran's service-connected malaria is currently 
asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service- 
connected malaria are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.88b, Diagnostic Code 6304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated April 2002 the RO 
informed the veteran of the evidence necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The April 2002 letter informed the 
veteran that the VA would assist him in obtaining evidence 
such as medical records, employment records or records from 
other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2002 letter requested the veteran provide 
the RO with any additional information regarding evidence he 
wanted to submit or wanted the RO to obtain on his behalf.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his malaria.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
condition, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

The veteran filed a claim of entitlement to an increased 
(compensable) disability rating for service-connected malaria 
in March 2002.  

The veteran submitted to a VA increased rating examination 
for infectious, immune and nutritional disabilities in April 
2002.  

The veteran reported that following his admission to the 
hospital in 1970 for malaria after discharge from service, 
over the years he had experienced similar symptoms at least 
one time per year.  He stated that over the years the 
symptoms had become less severe until the late 1970s where 
they became consistent and have been ever since.  The veteran 
noted that he was self-employed as a farmer and was unable to 
attend VA examinations in the 1970s due to his 
responsibilities.  Upon physical examination, the examiner 
noted that the veteran appeared to be in good health without 
gross defects in nutrition.  The veteran was diagnosed with 
malaria with chronic recurrent intermittent sequelae, as 
documented in the claims folder.

In August 2002 the veteran's wife submitted a statement on 
his behalf.  She stated that although not as severe as when 
the veteran was first diagnosed with malaria, relapses still 
occurred.  She indicated that the veteran suffered when the 
weather changed or when he drank alcohol.  The veteran's wife 
concluded that the veteran should be entitled to a higher 
evaluation due to the aforementioned symptoms.
In October 2002 the RO received an undated statement from the 
veteran.  He stated that he suffered from residuals of 
malaria.  He stated that the change in weather and alcoholic 
beverages aggravated his symptoms.  He stated that since he 
was a farmer and raised livestock, on many occasions it had 
been extremely difficult to perform the daily requirements of 
his farming operation due to the existing and permanent 
residuals of malaria.  The veteran also commented upon his VA 
examination in April 2002.  He stated that the examination 
was insufficient and no routine blood work was done to 
determine whether he was currently suffering from symptoms of 
malaria.

The veteran submitted to an infectious VA examination in 
March 2004.  The veteran stated that he still gets flu-like 
symptoms that felt very similar to his active malaria 
episodes that he suffered many years ago.  These episodes 
occurred approximately one to two times each spring and then 
again in the fall and had been occurring yearly and 
consistently since the 1970s.  He stated that he did not take 
any medication for these symptoms.  Upon physical examination 
the examiner stated that it was unlikely that the malaria was 
still present.  The veteran did not appear to be malnourished 
and he did not have a vitamin deficiency.  His overall 
appearance was quite good.

A complete blood count (CBC) and malarial smear were 
performed.  The examiner noted that there wee a large number 
of veterans who had malaria years ago who continued to 
complain of symptoms very similar to that of the veteran.  
The examiner opined that it was extremely difficult to get 
patients into the hospital and have smears done when they 
were having symptoms, which was the optimal and ideal time to 
draw blood to confirm whether malaria was present.  
Therefore, it was very difficult to prove.  The examiner 
stated that the item that would prove or disprove the 
presence of malaria would be the blood work.  In an addendum, 
the examiner concluded that the CBC was completely normal and 
the malaria smear was negative.

The veteran submitted hospital records dated 1970, which were 
duplicates of records already associated with the claims 
folder.
In October 1990, the veteran indicated on a VA medical form 
that he had suffered from malaria in 1970.

On an Omaha VAMC Agent Orange note dated September 2004, the 
examiner commented that the veteran had suffered from malaria 
in service and still occasionally felt chills from it.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule). 
See 38 C.F.R. Part 4 (2004).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected malaria has been rated under 
Diagnostic Code 6304 [malaria].  This code specifically 
applies to the criteria for evaluating malaria and is, 
accordingly, the most appropriate criteria by which to assess 
the disability that is the subject of this appeal.  The Board 
can identify nothing in the evidence to suggest that other 
diagnostic codes would be more appropriate, and the veteran 
has not requested or suggested that other diagnostic codes 
should be used.

The Board notes that the criteria set forth in Diagnostic 
Code 6304 requires reference to the diagnostic standards for 
rating particular residuals of malaria, such as liver or 
spleen damage.  For the reasons discussed below, in the 
instant case reference to another diagnostic code need not be 
made.

Malaria, as an active disease, is rated as 100 percent 
disabling.  Thereafter, VA is to rate the residuals of 
malaria, such as liver or spleen damage, under the 
appropriate system.  See 38 C.F.R. § 4.88b, Diagnostic Code 
6304 (2004).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2004).

Analysis

For reasons expressed immediately below, the Board has 
concluded, after a careful review of the record, that the 
evidence in this case does not demonstrate that the veteran's 
service-connected malaria is active.  Moreover, the evidence 
does not demonstrate that there are systemic residuals, such 
as damage to the liver or spleen.

The medical evidence, consisting primarily of the report of a 
March 2004 VA examination, does not show that the veteran's 
malaria is either active or productive of any residuals.  
Rather, the report merely notes a history of malaria.  The 
veteran stated that he had not required any hospitalization 
for malaria since 1970, but that he experienced recurrences 
between once and three times per year.  He described these 
recurrences as fevers, fatigue, weakness, and shaking chills.  
Notwithstanding this history as presented by the veteran, 
however, the examiner rendered a diagnosis indicating that 
the veteran was currently asymptomatic.

The medical evidence also includes reports of recent VA 
treatment, which do not mention or even suggest that malaria 
or residuals thereof are present.

The veteran has not pointed to any medical evidence, nor is 
there such evidence associated with his claims folder, 
reflecting that his malaria is other than asymptomatic, or 
that it was productive of any residuals.

To the extent that the veteran himself and his wife contend 
that his service-connected malaria is currently active, or 
that the veteran has residuals thereof, it is well 
established that laypersons without medical training, such as 
the veteran and his wife, are not competent to comment on 
medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Thus, the veteran and his wife's 
opinions are entitled to no weight of probative value.

In brief, the medical evidence demonstrates that the 
veteran's service-connected malaria is currently 
asymptomatic, without any indication of other residuals.  The 
Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for malaria.  The benefit sought on 
appeal is accordingly denied.

ORDER

An increased (compensable) evaluation for service-connected 
malaria is denied.


                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


